–
DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2	. This action is in response to the petitions of 03/23/2020 and the petition decision of 06/08/2020.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions. 
Claim Rejections - 35 USC § 112


4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to claims 1 and 7, it is unclear from the claim language how the recited ‘communication’ of the conductive leads with the gas / oxygen can be provided, in the absence of any source of the gas and/or oxygen. It is also unclear what structural features must provide for the intended ‘communication’. It is further unclear from the claim language whether or not the phrase, ‘a heater that heats a resistive assembly’ means that the heater must be in direct contact with the substrate. It is further unclear how the ‘resistance value’ can be determined without any means for measuring the resistance. Additionally, it is unclear how the ‘when’ conditional clause can be met in the absence of any temperature sensor connected to a controller that must be programmed to control the intended heating ‘above a temperature threshold’ as intended, where the heater must be further operatively connected to such controller.  The same considerations also applies to claims 3 and 10. 
In claim 2, it is unclear from the claim language how the ‘predetermined’ resistance value can be provided without any means for measuring and controlling the resistance. It is also unclear what structural features must provide for the intended ‘laser-trimming’. The same considerations apply to claim 9. 
Additionally, claim 7 recites a ‘heater that heats in response to receiving electrical energy’. It is not clear whether or not this recitation means that the device must be operatively connected to some source of electrical energy [other than the heater] where the ‘response’ must involve a programmed controller. 
Referring to claim 8, it is not clear from the claim language how the controller can perform the recited functions without being programmed accordingly. It is further unclear how the ‘sensing signal’ can result in indicating the concentration of oxygen as recited, in the absence of any relational database and/or any other calibration data. 
In claim16, it is not clear how the cover layer can contact both the substrate and the resistor element, if the substrate must be overlaid by the resistor element. 
In claim 17, the claim language fails to set forth any structural inter-relationships between the ‘channel’ and the ‘resistor element’ and/or the ‘sensing element’ , as well as in what layer the channel must be formed. 
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while the original specification describes the ‘channel’ being defined / interposed between the ‘cover-layer 154 and the conductive-leads 134’, the instant claim 17 broadly recited some channel without defining in what layer it must be arranged. Therefore, the instant claim 17is not commensurate in scope with the original specification. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘sensing element’ with its structural inter-relationships to the ‘resistive element, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  Also, Figure 5 fails to clearly and distinctly show and reference the boundaries of the components. A formal drawing is requested. No new matter should be entered.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

8.	All of the Applicant's arguments been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798